Title: To Thomas Jefferson from Philip M. Topham, 28 April 1808
From: Topham, Philip M.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New York Prison April 28th. 1808
                  
                  Accept the warmest & most affectionate thanks of an unfortunate Prisoner for your friendly intentions towards him in signing his discharge, but which was defeated of its benevolent object by the quibbles of Lawers & the indecisive & temporising conduct of the Marshall of this City—from the gloomy Cell where for years I have been incarcerated I again address you in the full hope that you will have the goodness to break my galling fetters—from Mr. Maines report Sir I have every reason to believe that if in your power you will not hesitate to forgive a Victim to the violated laws of his Country, who was in early life drawn into a traffick at which his nature now revolts, Mr. Maine has explain’d my forlorn situation—and I have only to abjure & beseech you to restore me again to freedom, that I may again imbrace & protect a much loved Wife two helpless Infants a doated aged Mother & the friends of my youth—That once more I may revisit the scene of early life & drop the tear of filial piety over the Grave of a brave & Gallant Father, who for seven Years fought for that liberty, of which alas his favorite Son is deprived—
                  I am Sir with every Sentiments of respect Your most Obdt  & most Humble Servt.
                  
                     Philip M Topham 
                     
                  
                  
                     PS. Capt. N. Ingraham of Bristol was prosecuted & confind by virtue of the same Act with myself I mean the law against trading with Slaves passed 1794 and owed his inlargement to your humanity—I therefore humbly hope Sir that I may shortly owe my freedom to the same Philanthropick Principle
                  
               